DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021, has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 5, 14, 19, 22-23, and the cancellation of claims 4 and 30 in the response filed November 5, 2021 are acknowledged by the Examiner. 
	Claims 1-3, 5-23, and 31 are under consideration in the current action.
Species I, Fig 4-13, remains the elected species.
Response to Arguments
In response to “Double Patenting”
Applicant argues that there is no double patenting with US No. 10,667,940, Examiner disagrees. While the disclosure of US No. 10,667,940 was filed and published in 2015, the patent itself was allowed in June 2020 and has an effective priority date of 2014 (provisional application 61/928,709). The instant application was filed in December 2017, a date that falls within the priority date range of US No. 10,667,940. While there is a new inventor in the instant application, there remains a common inventor, Matthew Thompson, to both inventions and a common assignee, Green Sun Medical, LLC, to both inventions. As there is at least one common inventor and a common assignee at the time of the Applicant’s invention it requires a double patenting rejection. MPEP 804(I)(A); MPEP 804 chart II-B_AIA . Applicant’s argument that US No. 10,667,940 may be used as prior art is found persuasive. Examiner notes that while US No. 10,667,940 may be used as a reference in the current rejection, this does not negate the need for a double patenting rejection. MPEP 804(I)(A); MPEP 804 chart II-B_AIA .
In response to “Claim Rejections-35 USC§ 112”
Applicant’s amendments to claims 5 and 23 have overcome the current 112 rejection. They are there for withdrawn. 
In response to “Claim Rejections-35 USC§ 102”
With respect to claim 1, Applicant argues that Firsov alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
With respect to claim 14, Applicant argues that Firsov is silent on “the superior ring structure is configured to span an upper region of the patient's back and to extend downward to span the patient's torso below the patient's arms”, Examiner disagrees. Applicant is arguing structure that is not directly stated in the claim language. While the instant application has a superior ring that extends along different horizontal planes to curve from an upper to a lower location, the claim requires the ring to span laterally and vertically. The superior ring structure of Firsov is detailed to surround the user, the superior ring would be capable of placement on the upper back of the user and held in place by shoulder straps 10/10’; thus the ring structure expands laterally to span the upper back of the user. The superior ring of Firsov is also detailed to have a width along the vertical plane, thus there is a downward expansion. The superior ring would be capable of placement on the upper back below the arms of the user and held in place by shoulder straps 10/10’- device structure shown in Fig 1 would require placement below the arms to function-  as the superior ring is comprised of links 16 which each have a width that extends vertically as is placed on the torso, the superior ring has a width which extends downward to span a portion of the user’s torso.
Examiner’s rejection of claim 14 is maintained. 
With respect to claim 19, Applicant argues that Firsov alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 has cancelled claim language in lines 14-15 that was cancelled in the claims sent August 9, 2021. The claim is correctly marked as previously presented. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov (US 2008/0021357) and in view of Karasashin (US 2018/0028345)(priority to 2015).
With respect to claim 1, Thompson ‘940 claim 1 discloses A system for externally applying corrective force to a torso of a patient (claim1, A system for externally applying corrective force to a vertebral column of a patient comprising), said system comprising: plurality of ring structures spaced-apart along a vertical axis (claim 1, a plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one coupling member disposed between each vertically adjacent pair of ring structures, wherein each coupling member is adjustably fixated at an inferior end to a ring structure located on an inferior side thereof and at a superior end to a ring structure located on a superior side thereof (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment; interpreted to be the combined drive unit, elastic member, and receiver which together are an example of a coupling member).  
Thompson ‘940 claim 1 is silent on wherein at least some of said ring structures comprise a plurality of ring elements, wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together so that said ring structure conforms to a circumference of the torso of the patient and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface  to form a rigid assembly.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein at least some of said ring structures comprise a plurality of ring elements… wherein at least some of the ring elements have mating surfaces disposed on lateral ends wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together (Fig 3, Fig 26, Fig 25, each of the ring 14/14’ structures detailed and shown made of plurality of ring elements 16, 86, 22, 18, 32, and 17; ring elements 16 with mating surfaces on either end 98 and 100) so that said ring structure conforms to the circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface … ([0051], [0052], ring elements 16/16 are attached to the circumferential mating surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ring structures of Thompson ‘940 claim 1 to be the rings of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
Thompson ‘940 claim 1/Firsov discloses the device as discussed above. 
Thompson ‘940 claim 1/Firsov is silent on wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly.
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Thompson ‘940 claim 1/Firsov to be optionally lockable and curved as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).

    PNG
    media_image1.png
    608
    596
    media_image1.png
    Greyscale

Annotated Fig 2, Firsov
With respect to claim 2, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 1, wherein the ring elements (Firsov Fig 3, links 16/22/18/32/17) are configured so that individual ring elements may be added to or removed from the ring structure to change at least one of a preselected size and a preselected shape of the ring structure (Firsov Fig 24, repeated identical structure of links 16 would allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 3, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 2, wherein at least some of the ring elements (Firsov Fig 3, links 16/22/18/32/17) have different geometries whereby the individual ring elements can be connected in an order selected to provide a particular peripheral shape (Firsov Fig 24, Fig 3, links 16 and links 22 shown to be different in geometry, links 16 would allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user and their respective peripheral shape [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 6, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Firsov Fig 4, rings structures 14/14’) have anterior gaps configured to be joined by an adjustable closure component (Firsov Fig 1, Fig 2, rings 14/14’ have an anterior gap at buckles 18/strap 19 where the rings 14/14’ connect to zipper 8/8’/4 which is a closure component, straps 19 are adjustable as they can be tightened- [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links including a zipper system as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and ease of donning and doffing (Firsov [0036]).
With respect to claim 7, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 6, wherein the adjustable closure component comprises a strap (Firsov Fig 3, [0039], adjustable strap 19 is a strap).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links including a zipper/strap system as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and ease of donning and doffing (Firsov [0036]).
With respect to claim 8, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 1, wherein at least one coupling member (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) disposed between vertically adjacent pairs of ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) is located on a dorsal side of the ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment).  
With respect to claim 10, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) define a periphery lying in a single plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 11, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) define a periphery having portions lying in different vertically spaced-part planes (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members and links 22 which make up a portion of rings 14/14’ are different in size from links 16, the periphery of rings 14/14’lines in multiple planes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 12, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 10, wherein the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) include linked elements (Firsov Fig 3, links 16/22/18/32/17) which extend vertically between a first plane and a second plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane and a bottom edge with lies in a different plane, the links 16 extend between the top edge plane and bottom edge plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 13, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 10, wherein the superior ring structure defines a periphery having portions lying in different vertically space-part planes (Firsov Annotated Fig 2, superior ring structure interpreted to include element 30 which lies in a different plane than the links 16/22/18/32/17) and all other ring structures define a periphery lying in a single plane (Firsov Annotated Fig 2, intermediate rings and inferior rings shown a periphery comprised of members 16/22 which all have a center that lies in a single plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 claim 1 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Thompson ‘940 claim 1/Firsov/Karasashin as applied to claim 1 above, and further in view of Coligado (US 6314216).
With respect to claim 5, Thompson ‘940 claim 1/Firsov/Karasashin discloses The system of claim 1.
Thompson ‘940 claim 1/Firsov/Karasashin is silent on wherein the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners.
Coligado teaches an analogues multi-link torso band 15 with mating/contacting surfaces which pivot and slide relative to each other (Fig 2, surfaces 44/22/32), the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners (Fig 2, screws 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin system of Thompson ‘940 claim 1/Firsov/Karasashin to have threads as taught by Coligado in order to be a secure and easily adjusted system (Coligado col 2 ln 15-25).

Claim 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov and in view of Karasashin.
With respect to claim 9, Thompson ‘940 claim 6 discloses A system for externally applying corrective force to a torso of a patient (claim1, A system for externally applying corrective force to a vertebral column of a patient comprising), said system comprising: plurality of ring structures spaced-apart along a vertical axis (claim 1, a plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one coupling member disposed between each vertically adjacent pair of ring structures, wherein each coupling member is adjustably fixated at an inferior end to the inferior ring structure and at a superior end to the superior ring structure (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment; interpreted to be the combined drive unit, elastic member, and receiver which together are an example of a coupling member), wherein at least one coupling member (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) disposed between vertically adjacent pairs of ring structures (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) is located on a dorsal side of the ring structures (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment), further comprising at least one additional coupling member (claim 6, wherein each ring segment except the second terminal ring segment comprises a pair of dorsal drive units on a dorsal surface of said ring segment and spaced on either side of a longitudinal axis) disposed between vertically adjacent pairs of ring structures located on a lateral side of the ring structures (claim 6, wherein each ring segment except the second terminal ring segment comprises a pair of dorsal drive units on a dorsal surface of said ring segment and spaced on either side of a longitudinal axis, each of elastic members are shown to be on a lateral side of the rings compared to the coupling members).  
Thompson ‘940 claim 6 is silent on wherein at least some of said ring structures comprise a plurality of ring elements, wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together so that said ring structure conforms to a circumference of the torso of the patient and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface  to form a rigid assembly.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein at least some of said ring structures comprise a plurality of ring elements… wherein at least some of the ring elements have mating surfaces disposed on lateral ends wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together (Fig 3, Fig 26, Fig 25, each of the ring 14/14’ structures detailed and shown made of plurality of ring elements 16, 86, 22, 18, 32, and 17; ring elements 16 with mating surfaces on either end 98 and 100) so that said ring structure conforms to the circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface … ([0051], [0052], ring elements 16/16 are attached to the circumferential mating surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ring structures of Thompson ‘940 claim 6 to be the rings of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
Thompson ‘940 claim 6/Firsov discloses the device as discussed above. 
Thompson ‘940 claim 6/Firsov is silent on wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly.
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Thompson ‘940 claim 6/Firsov to be optionally lockable and curved as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov.
With respect to claim 14, Thompson ‘940 claim 1 discloses A system for externally applying corrective force to a torso of a patient (claim 1, A system for externally applying corrective force to a vertebral column of a patient comprising) comprising: a plurality of ring structures that are each configured to conform to a circumference of the torso of the patient and are each positioned in a spaced, substantially coaxial configuration about a vertical axis (claim 1, plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes at an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one elastic member disposed between each vertically adjacent pair of ring structures, wherein each elastic member is secured and adjustably fixated at an inferior end to a ring structure located on an inferior side thereof and at a superior end to a ring structure located on a superior side thereof to the inferior ring unit and at a superior end to the superior ring (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment). 
Thompson ‘940 claim 1 is silent on and wherein the superior ring structure is configured to span an upper region of the patient's back and to extend downward to span the patient's torso below the patient's arms; and wherein at least some of said ring structures comprise a plurality of ring elements linked together so that said ring structure conforms to the circumference of the torso of the patient and wherein at least some ring elements are configured to rigidly attach to an adjacent ring element to form a rigid assembly.  
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein the superior ring structure is configured to span an upper region of the patient's back (Annotated Fig 2, Fig 1, [0038], superior ring structure detailed to surround the user, the superior ring would be capable of placement on the upper back of the user and held in place by shoulder straps 10/10’) and to extend downward to span the patient's torso below the patient's arms (Annotated Fig 2, Fig 1, the superior ring would be capable of placement on the upper back below the arms of the user and held in place by shoulder straps 10/10’- device structure shown in Fig 1 would require this placement to function-  as the superior ring is comprised of links 16/22/18/32/17, members 16 and 22 of which each have a width that extends vertically as is placed on the torso, the superior ring has a width which extends downward to span a portion of the users torso); and wherein at least some of said ring structures comprise a plurality of ring elements linked together so that said ring structure conforms to the circumference of the torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso; each ring structure being made up of ring elements 16, 86, 22, 18, 32, and 17) and wherein at least some ring elements are configured to rigidly attach to an adjacent ring element to form a rigid assembly ([0051], [0052], ring elements 16/86 are attached together via bolt 90 and guide rods 86, while the elements 16/86 can be made to apply a spring pressure to the plate 86, the elements 86 and 16 can be locked together thus creating a rigid assembly between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 15, Thompson ‘940 claim 1/Firsov discloses The system of claim 14, wherein the superior ring structure is further configured to span an anterior region of the patient's torso above the patient's arms (Firsov Annotated Fig 2, [0037] superior ring structure interpreted to include the shoulder straps 10/10’ which extend about the arms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and a shoulder attachment as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) while the shoulder members prevent undue pressure on the user (Firsov [0055]).
With respect to claim 16, Thompson ‘940 claim 1/Firsov discloses The system of claim 15, wherein the superior ring structure has a posterior region (Firsov Fig 3, each ring 14/14’, including the superior ring, has a posterior region 22), a pair of lateral regions (Firsov Fig 3, each ring 14/14’, including the superior ring, has a lateral region comprised of links 16 on either side of posterior portion 22), and an anterior region (Firsov Fig 3, each ring 14/14’, including the superior ring, has an anterior region at 18/19), wherein each of said posterior, lateral, and anterior regions is aligned generally horizontally relative to the vertical axis (Firsov Fig 1, Fig 1, Fig 3, anterior 19/18, posterior 22, and lateral 16 regions shown generally horizontal) and said regions are interconnected by vertical regions (Firsov Fig 2, said regions are interconnected to adjacent rings sections via vertical regions comprised of the coupling member 26/28/24/35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 17, Thompson ‘940 claim 1/Firsov discloses The system of claim 16, wherein at least some of said ring structures comprise a plurality of elements linked together (Firsov Fig 2, Fig 4, all of the rings 14/14’ are shown comprised of a plurality of linking elements 16 and 22) so that said ring structure conforms to a circumference of a torso of the patient (Firsov [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 18, Thompson ‘940 claim 1/Firsov discloses The system of claim 17, wherein said plurality of elements linked together (Firsov Fig 3, linking elements 16/22/18/32/17) comprise both horizontal elements and vertical elements (Firsov Fig 26, linking elements 16 shown to comprise members 16 which extend horizontally and link 32 which extend vertically).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).

Claims 19-20, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,667,940 (referred to at Thompson ‘940) in view of Firsov and in view of Karasashin.
With respect to claim 19, Thompson ‘940 claim 16 discloses A method for configuring a system to apply a corrective force to a vertebral column of a patient (claim 16, A method of externally applying corrective force to a vertebral column of a patient), an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures, wherein each ring structure conforms to a circumference of a torso of the patient (claim 16, placing at least three ring separate segments including an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment in a spaced, substantially coaxial configuration about a vertical axis on a torso of the patient such that each said ring segment conforms to a circumference of said torso); and elastically joining the inferior terminal ring structure, the superior terminal ring structure, and the at least one intermediate ring structure along a vertical axis to form the system (claim 16, securing an elastic member between a terminal dorsal drive unit on a terminal ring segment and a dorsal receiver on a first intermediate ring segment, securing an elastic member between a first intermediate dorsal drive unit on the first intermediate ring segment and a dorsal receiver on an adjacent ring segment).  
Thompson ‘940 claim 16 is silent on said method comprising: providing a plurality of ring elements wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes; linking the complementary mating surfaces of individual ring elements rigidly together to form an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure; and wherein at least some of the individual ring elements are rigidly attached to an adjacent ring element.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), comprising the steps of method for configuring a system to apply a corrective force to a vertebral column of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said method comprising: providing a plurality of ring elements (Fig 2, plurality of ring structures 14/14’ shown to be a plurality of elements 16/22, method step is thus met); linking individual ring elements together (Fig 3, elements 16/22/18/32/17 shown linked to form rings 14/14’, method step is thus met) to form an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (Annotated Fig 2, intermediate ring structures identified); and wherein at least some of the individual ring elements are rigidly attached to an adjacent ring element ([0051], [0052], ring elements 16/86 are attached together via bolt 90 and guide rods 86, while the elements 16/86 can be made to apply a spring pressure to the plate 86, the elements 86 and 16 can be locked together thus creating a rigid assembly between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 14 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
Thompson ‘940 claim 16/Firsov discloses the device as discussed above. 
Thompson ‘940 claim 16/Firsov is silent on providing a plurality of ring elements wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region; linking the complementary mating surfaces of individual ring elements rigidly together. 
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid ring structure (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Thompson ‘940 claim 16/Firsov to be optionally lockable and curved  as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).
With respect to claim 20, Thompson ‘940 claim 16/Firsov/Karasashin discloses The method as in claim 19, wherein at least some of the individual ring elements have different geometries (Firsov Fig 3, ring elements 16 and 22 shown to have a different geometry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 16 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 21, Thompson ‘940 claim 16/Firsov/Karasashin discloses The method as in claim 20, wherein at least 50% of the individual ring elements have different geometries (Firsov Fig 24, Fig 3, rings elements 16/32/22 make up each ring, for every element 16 there is an element 32, there is a single element 22 and there are two elements 32 for each element 22, thus over 50% of elements that are not element 16 and thus have a different geometry with respect to element 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 16 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 22, Thompson ‘940 claim 16/Firsov/Karasashin discloses The method as in claim 19, wherein elastically joining the inferior terminal ring structure (Firsov Annotated Fig 2, inferior ring), the superior terminal ring structure (Firsov Annotated Fig 2, superior ring), and the at least one intermediate ring structure (Firsov Annotated Fig 2, intermediate rings) -17-along a vertical axis comprises placing at least one elastic member between each vertically adjacent pair of ring structures (Firsov Fig 2, elastic member 35 shown to be placed in a position to connect and span each ring structure, thus has been placed between each adjacent ring pair).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 16 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 23, Thompson ‘940 claim 16/Firsov/Karasashin discloses The method as in claim 22, wherein each elastic member (Firsov Fig 2, elastic member 35) is secured and adjustably fixated at an inferior end to an inferiorly adjacent ring structure and at a superior end to a superiorly adjacent ring structure (Firsov Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at an inferior ring, elastic member 35 with a superior end connected/secured at the superior ring, elastic member 35 secured via adjustable clamps 36, adjustment at the clamps 36 at the inferior ring would cause an adjusted relationship at a superior ring thus the elastic member is adjustably secured to both the superior and inferior ring). 
 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over Thompson ‘940claim 16/Firsov/Karasashin as applied to claim 19 above, and further in view of Coligado.
With respect to claim 31, Thompson ‘940claim 16/Firsov/Karasashin discloses The method as in claim 30.
Thompson ‘940claim 16/Firsov/Karasashin is silent on wherein rigidly mating the at least some of the mating surfaces with the mating surface on a circumferentially adjacent ring element comprises using threaded fasteners.
Coligado teaches an analogues multi-link torso band 15 with mating/contacting surfaces which pivot and slide relative to each other (Fig 2, surfaces 44/22/32), the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners (Fig 2, screws 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin system of Thompson ‘940claim 16/Firsov/Karasashin to have threads as taught by Coligado in order to be a secure and easily adjusted system (Coligado col 2 ln 15-25).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firsov (US 2008/0021357).
With respect to claim 14, Firsov discloses A system for externally applying corrective force to a torso of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed) comprising: a plurality of ring structures (Fig 2, plurality of ring structures 14/14’ shown) that are each configured to conform to a circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and are each positioned in a spaced, substantially coaxial configuration about a vertical axis (Fig 2, plurality of ring structures 14/14’ shown spaced along a vertical axis that would extend along a spine and extends along members 35, rings shown generally one on top of the other and thus coaxially), wherein said plurality of ring structures includes at an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (Annotated Fig 2, intermediate ring structures) and wherein the superior ring structure is configured to span an upper region of the patient's back (Annotated Fig 2, Fig 1, [0038], superior ring structure detailed to surround the user, the superior ring would be capable of placement on the upper back of the user and held in place by shoulder straps 10/10’; thus the ring structure expands laterally to span the upper back of the user) and to extend downward to span the patient's torso below the patient's arms (Annotated Fig 2, Fig 1, the superior ring would be capable of placement on the upper back below the arms of the user and held in place by shoulder straps 10/10’- device structure shown in Fig 1 would require placement below the arms to function-  as the superior ring is comprised of links 16 which each have a width that extends vertically as is placed on the torso, the superior ring has a width which extends downward to span a portion of the users torso; thus the superior ring extends downward to span the patient’s torso below the arms) and wherein at least some of said ring structures comprise a plurality of ring elements linked together so that said ring structure conforms to the circumference of the torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso; each ring structure being made up of ring elements 16, 86, 22, 18, 32, and 17) and wherein at least some ring elements are configured to rigidly attach to an adjacent ring element to form a rigid assembly ([0051], [0052], ring elements 16/86 are attached together via bolt 90 and guide rods 86, while the elements 16/86 can be made to apply a spring pressure to the plate 86, the elements 86 and 16 can be locked together thus creating a rigid assembly between them); and at least one elastic member disposed between each vertically adjacent pair of ring structures (Fig 2, [0041], at least one elastic member is biasing means 35, elastic member 35 shown to extend along the vertical axis and connect all the rings 14/14’, thus also connects adjacent ring pairs), wherein each elastic member is secured and adjustably fixated at an inferior end to a ring structure located on an inferior side thereof and at a superior end to a ring structure located on a superior side thereof to the inferior ring unit and at a superior end to the superior ring (Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at an inferior ring, elastic member 35 with a superior end connected/secured at the superior ring, elastic member 35 shown secured via adjustable clamps 36, adjustment at the clamps 36 at each inferior ring would cause an adjusted relationship at the superior ring thus the elastic member is adjustably secured to each the superior and inferior ring).  
With respect to claim 15, Firsov discloses The system of claim 14, wherein the superior ring structure is further configured to span an anterior region of the patient's torso above the patient's arms (Annotated Fig 2, [0037] superior ring structure interpreted to include the shoulder straps 10/10’ which extend above the arms).  
With respect to claim 16, Firsov discloses The system of claim 15, wherein the superior ring structure has a posterior region (Fig 3, each ring 14/14’, including the superior ring, has a posterior region 22), a pair of lateral regions (Fig 3, each ring 14/14’, including the superior ring, has a lateral region comprised of each set of links 16 on either side of posterior portion 22), and an anterior region (Fig 3, each ring 14/14’, including the superior ring, has an anterior region at 18/19), wherein each of said posterior, lateral, and anterior regions is aligned generally horizontally relative to the vertical axis (Fig 1, Fig 1, Fig 3, anterior 19/18, posterior 22, and lateral 16 regions shown generally horizontal) and said regions are interconnected by vertical regions (Fig 2, said regions are interconnected to adjacent rings sections via vertical regions comprised of the coupling member 26/28/24/35).  
With respect to claim 17, Firsov discloses The system of claim 16, wherein at least some of said ring structures comprise a plurality of elements linked together (Fig 2, Fig 4, all of the rings 14/14’ are shown comprised of a plurality of linking elements 16, 32, and 22) so that said ring structure conforms to a circumference of a torso of the patient ([0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  
With respect to claim 18, Firsov discloses The system of claim 17, wherein said plurality of elements linked together (Fig 3, linking elements 16/32/22) comprise both horizontal elements and vertical elements (Fig 26, linking elements 16 shown to comprise members 16 which extend horizontally and link 32 which extend vertically).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov in view of Karasashin (US 2018/0028345) (priority to 2015). 
With respect to claim 1, Firsov discloses A system for externally applying corrective force to a torso of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said system comprising: plurality of ring structures spaced-apart along a vertical axis (Fig 2, plurality of ring structures 14/14’ shown spaced along a vertical axis that would extend along a spine and extends along members 35- Annotated Fig 2), wherein said plurality of ring structures includes an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure (Annotated Fig 2, intermediate ring structures) disposed between the inferior and superior terminal ring structures (Annotated Fig 2, an example of one intermediate ring shown between the inferior and superior terminal ring structures) and wherein at least some of said ring structures comprise a plurality of ring elements… wherein at least some of the ring elements have mating surfaces disposed on lateral ends wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together (Fig 3, Fig 26, Fig 25, each of the ring 14/14’ structures detailed and shown made of plurality of ring elements 16, 86, 22, 18, 32, and 17; ring elements 16 with mating surfaces on either end 98 and 100) so that said ring structure conforms to the circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface … ([0051], [0052], ring elements 16/16 are attached to the circumferential mating surface); and at least one coupling member disposed between each vertically adjacent pair of ring structures (Fig 3, coupling 20 comprised of members 28/26/24 and elastic members 35, shown disposed vertically between ring structures in Fig 2), wherein each coupling member is adjustably fixated at an inferior end to a ring structure located on an inferior side thereof and at a superior end to a ring structure located on a superior side thereof (Fig 4, Fig 2, Fig 7, coupling member comprised of 26/28/24/35 shown to be connected an inferior ring to the adjacent superior ring, adjustable via fasteners 50/50’/82/58).  
Firsov is silent on wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly.
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Firsov to be optionally lockable and curved  as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).

    PNG
    media_image1.png
    608
    596
    media_image1.png
    Greyscale

Annotated Fig 2, Firsov
With respect to claim 2, Firsov/Karasashin discloses The system of claim 1, wherein the ring elements (Firsov Fig 3, ring elements 16/86/22/18/32/17) are configured so that individual ring elements may be added to or removed from the ring structure to change at least one of a preselected size and a preselected shape of the ring structure (Firsov Fig 24, repeated identical structure of links 16 allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user [0007]).  
With respect to claim 3, Firsov/Karasashin discloses The system of claim 2, wherein at least some of the ring elements (Firsov Fig 3, individual links 16, 22, 17) have different geometries whereby the individual ring elements can be connected in an order selected to provide a particular peripheral shape (Firsov Fig 24, Fig 3, links 16 and links 22 shown to be different in geometry, links 16 allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user and their respective peripheral shape [0007]).  
With respect to claim 6, Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Firsov Fig 4, rings structures 14/14’) have anterior gaps configured to be joined by an adjustable closure component (Firsov Fig 1, Fig 2, rings 14/14’ have an anterior gap at buckles 18/strap 19 where the rings 14/14’ connect to zipper 8/8’/4 which is a closure component, straps 19 are adjustable as they can be tightened- [0039]).  
With respect to claim 7, Firsov/Karasashin discloses The system of claim 6, wherein the adjustable closure component comprises a strap (Firsov Fig 3, [0039], adjustable strap 19 is a strap).  
With respect to claim 8, Firsov/Karasashin discloses The system of claim 1, wherein at least one coupling member (Firsov Fig 2, multiple coupling members each comprised of 26/28/24/35) disposed between vertically adjacent pairs of ring structures (Firsov Fig 2, rings 14/14’) is located on a dorsal side of the ring structures (Firsov Fig 2, multiple coupling members each comprised of 26/28/24/35 shown on the dorsal/back of the ring structure- [0040]).  
With respect to claim 9, Firsov/Karasashin discloses The system of claim 8, further comprising at least one additional coupling member (Firsov Fig 2, Fig 26, multiple coupling members each comprised of 26/28/24/35, multiple other elastic members 35 and couplings 26/28/24/35 shown and interpreted to be an additional coupling member) disposed between vertically adjacent pairs of ring structures located on a lateral side of the ring structures (Firsov Fig 2, additional elastic members 35 shown between vertically adjacent ring pairs, each of elastic members are shown to be on a lateral side of the rings compared to the coupling members 24/26/28 which extend along the spine thus the body center).  
With respect to claim 10, Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Firsov Fig 2, rings 14/14’) define a periphery lying in a single plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane).  
With respect to claim 11, Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Firsov Fig 2, rings 14/14’) define a periphery having portions lying in different vertically spaced-part planes (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members and links 22 which make up a portion of rings 14/14’ are different in size from links 16, the periphery of rings 14/14’lines in multiple planes).  
With respect to claim 12, Firsov/Karasashin discloses The system of claim 10, wherein the ring structures (Firsov Fig 3, rings 14/14’) include linked elements (Firsov Fig 3, links 16/22/18/32/17) which extend vertically between a first plane and a second plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane and a bottom edge with lies in a different plane, the links 16 width extends between the top edge plane and bottom edge plane).  
With respect to claim 13, Firsov/Karasashin discloses The system of claim 10, wherein the superior ring structure defines a periphery having portions lying in different vertically space-part planes (Firsov Annotated Fig 2, superior ring structure interpreted to include element 30 which lies in a different plane than the links 16/22) and all other ring structures define a periphery lying in a single plane (Firsov Annotated Fig 2, intermediate rings and inferior rings shown a periphery comprised of members 16/22 which all have a center that lies in a single plane).  
With respect to claim 19, Firsov discloses A method for configuring a system to apply a corrective force to a vertebral column of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said method comprising: providing a plurality of ring elements (Fig 2, plurality of ring structures 14/14’ shown to be a plurality of elements 16/32/22, method step is thus met) wherein at least some of the ring elements have mating surfaces disposed on lateral ends (Fig 25, link elements mating surfaces 100 and 98 on the lateral ends; each of connection portions 100/98 has a series of surfaces and mate with each other, so they are interpreted as the mating surfaces) … wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes (Fig 25, surfaces 100 are complimentary to surfaces 98); linking the complementary mating surfaces of individual ring elements … together to form an inferior terminal ring structure (Fig 25, Fig 24, Fig g3, surfaces linked together), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (Annotated Fig 2, intermediate ring structures identified), wherein each ring structure conforms to a circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and wherein at least some of the individual ring elements are rigidly attached to an adjacent ring element ([0051], [0052], ring elements 16/86 are attached together via bolt 90 and guide rods 86, while the elements 16/86 can be made to apply a spring pressure to the plate 86, the elements 86 and 16 can be locked together thus creating a rigid assembly between them); and elastically joining the inferior terminal ring structure, the superior terminal ring structure, and the at least one intermediate ring structure along a vertical axis to form the system (Fig 3, all rings 14/14’ shown connected via coupling 20 comprised of members 28/26/24 and an elastic members 35 all extending along a vertical axis, thus elastically joined).  
Firsov is silent on providing a plurality of ring elements wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region; linking the complementary mating surfaces of individual ring elements rigidly together. 
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid ring structure (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Firsov to be optionally lockable and curved  as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).
With respect to claim 20, Firsov/Karasashin discloses The method as in claim 19, wherein at least some of the individual ring elements have different geometries (Firsov Fig 3, ring elements 16/32/22 each shown to have a different geometry).  
With respect to claim 21, Firsov/Karasashin discloses The method as in claim 20, wherein at least 50% of the individual ring elements have different geometries (Firsov Fig 24, Fig 3, rings elements 16/32/22 make up each ring, for every element 16 there is an element 32, there is a single element 22 and there are two elements 32 for each element 22, thus over 50% of elements that are not element 16 and thus have a different geometry with respect to element 16).  
With respect to claim 22, Firsov/Karasashin discloses The method as in claim 19, wherein elastically joining the inferior terminal ring structure (Firsov Annotated Fig 2, inferior ring), the superior terminal ring structure (Firsov Annotated Fig 2, superior ring), and the at least one intermediate ring structure (Firsov Annotated Fig 2, intermediate rings) -17-along a vertical axis comprises placing at least one elastic coupling member between each vertically adjacent pair of ring structures (Firsov Fig 2, elastic member 35 shown to be placed in a position to connect and span each ring structure, thus has been placed between each adjacent ring pair).  
With respect to claim 23, Firsov/Karasashin discloses The method as in claim 22, wherein each elastic member (Firsov Fig 2, elastic member 35) is secured and adjustably fixated at an inferior end to the inferior ring structure and at a superior end to the superior ring structure (Firsov Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at the inferior ring, elastic member 35 with a superior end connected/secured at the superior ring, elastic member 35 secured via adjustable clamps 36, adjustment at the clamps 36 at the inferior ring would cause an adjusted relationship at the superior ring and each intermediate ring thus the elastic member is adjustably secured to each ring).  


Claims 5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Karasashin as applied to claim 1, and further in view of Coligado (US 6319216)
With respect to claim 5, Firsov/Karasashin discloses The system of claim 1.
Firsov/Karasashin is silent on wherein the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners.
Coligado teaches an analogues multi-link torso band 15 with mating/contacting surfaces which pivot and slide relative to each other (Fig 2, surfaces 44/22/32), the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners (Fig 2, screws 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin system of Firsov/Karasashin to have threads as taught by Coligado in order to be a secure and easily adjusted system (Coligado col 2 ln 15-25).
With respect to claim 31, Firsov/Karasashin discloses The method as in claim 19.
Firsov/Karasashin is silent on wherein rigidly mating the at least some of the mating surfaces with the mating surface on a circumferentially adjacent ring element comprises using threaded fasteners.
Coligado teaches an analogues multi-link torso band 15 with mating/contacting surfaces which pivot and slide relative to each other (Fig 2, surfaces 44/22/32), the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners (Fig 2, screws 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin system of Firsov/Karasashin to have threads as taught by Coligado in order to be a secure and easily adjusted system (Coligado col 2 ln 15-25).

Claims 1-3 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson ‘940 in view of Firsov and in view of Karasashin.
With respect to claim 1, Thompson ‘940 discloses A system for externally applying corrective force to a torso of a patient (claim1, A system for externally applying corrective force to a vertebral column of a patient comprising), said system comprising: plurality of ring structures spaced-apart along a vertical axis (claim 1, a plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one coupling member disposed between each vertically adjacent pair of ring structures, wherein each coupling member is adjustably fixated at an inferior end to a ring structure located on an inferior side thereof and at a superior end to a ring structure located on a superior side thereof (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment; interpreted to be the combined drive unit, elastic member, and receiver which together are an example of a coupling member).  
Thompson ‘940 is silent on wherein at least some of said ring structures comprise a plurality of ring elements, wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together so that said ring structure conforms to a circumference of the torso of the patient and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface  to form a rigid assembly.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein at least some of said ring structures comprise a plurality of ring elements… wherein at least some of the ring elements have mating surfaces disposed on lateral ends wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes that allow them to be linked together (Fig 3, Fig 26, Fig 25, each of the ring 14/14’ structures detailed and shown made of plurality of ring elements 16, 86, 22, 18, 32, and 17; ring elements 16 with mating surfaces on either end 98 and 100) so that said ring structure conforms to the circumference of a torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso) and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface … ([0051], [0052], ring elements 16/16 are attached to the circumferential mating surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ring structures of Thompson ‘940 to be the rings of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
Thompson ‘940/Firsov discloses the device as discussed above. 
Thompson ‘940/Firsov is silent on wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly.
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid assembly (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Thompson ‘940/Firsov to be optionally lockable and curved  as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).


    PNG
    media_image1.png
    608
    596
    media_image1.png
    Greyscale

Annotated Fig 2, Firsov
With respect to claim 2, Thompson ‘940/Firsov/Karasashin discloses The system of claim 1, wherein the ring elements (Firsov Fig 3, links 16/22/18/32/17) are configured so that individual ring elements may be added to or removed from the ring structure to change at least one of a preselected size and a preselected shape of the ring structure (Firsov Fig 24, repeated identical structure of links 16 would allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 3, Thompson ‘940/Firsov/Karasashin discloses The system of claim 2, wherein at least some of the ring elements (Firsov Fig 3, links 16/22/18/32/17) have different geometries whereby the individual ring elements can be connected in an order selected to provide a particular peripheral shape (Firsov Fig 24, Fig 3, links 16 and links 22 shown to be different in geometry, links 16 would allow for the removal and addition of the elements 16- at the hinge 32/98/100- to make the system customizable and fit sizes of the user and their respective peripheral shape [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 6, Thompson ‘940/Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Firsov Fig 4, rings structures 14/14’) have anterior gaps configured to be joined by an adjustable closure component (Firsov Fig 1, Fig 2, rings 14/14’ have an anterior gap at buckles 18/strap 19 where the rings 14/14’ connect to zipper 8/8’/4 which is a closure component, straps 19 are adjustable as they can be tightened- [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links including a zipper system as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and ease of donning and doffing (Firsov [0036]).
With respect to claim 7, Thompson ‘940/Firsov/Karasashin discloses The system of claim 6, wherein the adjustable closure component comprises a strap (Firsov Fig 3, [0039], adjustable strap 19 is a strap).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links including a zipper/strap system as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and ease of donning and doffing (Firsov [0036]).
With respect to claim 8, Thompson ‘940/Firsov/Karasashin discloses The system of claim 1, wherein at least one coupling member (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) disposed between vertically adjacent pairs of ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment) is located on a dorsal side of the ring structures (Thompson ‘940 claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment).  
With respect to claim 9, Thompson ‘940/Firsov/Karasashin discloses The system of claim 8, further comprising at least one additional coupling member (Thompson ‘940 claim 6, wherein each ring segment except the second terminal ring segment comprises a pair of dorsal drive units on a dorsal surface of said ring segment and spaced on either side of a longitudinal axis) disposed between vertically adjacent pairs of ring structures located on a lateral side of the ring structures (Thompson ‘940 claim 6, wherein each ring segment except the second terminal ring segment comprises a pair of dorsal drive units on a dorsal surface of said ring segment and spaced on either side of a longitudinal axis, each of elastic members are shown to be on a lateral side of the rings compared to the coupling members).  
With respect to claim 10, Thompson ‘940/Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) define a periphery lying in a single plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 11, Thompson ‘940/Firsov/Karasashin discloses The system of claim 1, wherein at least some of the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) define a periphery having portions lying in different vertically spaced-part planes (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members and links 22 which make up a portion of rings 14/14’ are different in size from links 16, the periphery of rings 14/14’lines in multiple planes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 12, Thompson ‘940/Firsov/Karasashin discloses The system of claim 10, wherein the ring structures (Thompson ‘940 claim 1, a plurality of separate ring segments) include linked elements (Firsov Fig 3, links 16/22/18/32/17) which extend vertically between a first plane and a second plane (Firsov Fig 3, as links 16 which make up a portion of rings 14/14’ are repeated identical members they create a top edge which lies in a single plane and a bottom edge with lies in a different plane, the links 16 extend between the top edge plane and bottom edge plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 13, Thompson ‘940/Firsov/Karasashin discloses The system of claim 10, wherein the superior ring structure defines a periphery having portions lying in different vertically space-part planes (Firsov Annotated Fig 2, superior ring structure interpreted to include element 30 which lies in a different plane than the links 16/22/18/32/17) and all other ring structures define a periphery lying in a single plane (Firsov Annotated Fig 2, intermediate rings and inferior rings shown a periphery comprised of members 16/22 which all have a center that lies in a single plane).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 19, Thompson ‘940 discloses A method for configuring a system to apply a corrective force to a vertebral column of a patient (claim 16, A method of externally applying corrective force to a vertebral column of a patient), an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures, wherein each ring structure conforms to a circumference of a torso of the patient (claim 16, placing at least three ring separate segments including an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment in a spaced, substantially coaxial configuration about a vertical axis on a torso of the patient such that each said ring segment conforms to a circumference of said torso); and elastically joining the inferior terminal ring structure, the superior terminal ring structure, and the at least one intermediate ring structure along a vertical axis to form the system (claim 16, securing an elastic member between a terminal dorsal drive unit on a terminal ring segment and a dorsal receiver on a first intermediate ring segment, securing an elastic member between a first intermediate dorsal drive unit on the first intermediate ring segment and a dorsal receiver on an adjacent ring segment).  
Thompson ‘940 is silent on said method comprising: providing a plurality of ring elements wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region, wherein the mating surfaces on circumferentially adjacent ring elements have complementary shapes; linking the complementary mating surfaces of individual ring elements rigidly together to form an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure; and wherein at least some of the individual ring elements are rigidly attached to an adjacent ring element.
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), comprising the steps of method for configuring a system to apply a corrective force to a vertebral column of a patient (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), said method comprising: providing a plurality of ring elements (Fig 2, plurality of ring structures 14/14’ shown to be a plurality of elements 16/22, method step is thus met); linking individual ring elements together (Fig 3, elements 16/22/18/32/17 shown linked to form rings 14/14’, method step is thus met) to form an inferior terminal ring structure (Annotated Fig 2, inferior ring structure), a superior terminal ring structure (Annotated Fig 2, superior ring structure), and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (Annotated Fig 2, intermediate ring structures identified); and wherein at least some of the individual ring elements are rigidly attached to an adjacent ring element ([0051], [0052], ring elements 16/86 are attached together via bolt 90 and guide rods 86, while the elements 16/86 can be made to apply a spring pressure to the plate 86, the elements 86 and 16 can be locked together thus creating a rigid assembly between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
Thompson ‘940 claim 14/Firsov discloses the device as discussed above. 
Thompson ‘940 claim 14/Firsov is silent on providing a plurality of ring elements wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region; linking the complementary mating surfaces of individual ring elements rigidly together. 
Karasashin teaches an analogous multi linked orthosis (Fig 3, links 301) connected laterally to each other and bands of links connected vertically (Fig 19, connected vertically by anchors 503), wherein at least some of the ring elements have mating surfaces disposed on lateral ends of a curved center region (Fig 3, center of links 301 are curved around the limb with mating surfaces 302 on opposing ends), and wherein at least some mating surfaces are configured to rigidly attach to a circumferentially adjacent mating surface to form a rigid ring structure (Fig 11-13, [0069], links can be put into a locked or unlocked state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link shape and link connections of Thompson ‘940/Firsov to be optionally lockable and curved  as taught by Karasashin in order to better improve comfort and control of the device in relation to the user (Karasashin [0091], [0069]).
With respect to claim 20, Thompson ‘940/Firsov/Karasashin discloses The method as in claim 19, wherein at least some of the individual ring elements have different geometries (Firsov Fig 3, ring elements 16 and 22 shown to have a different geometry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 21, Thompson ‘940/Firsov/Karasashin discloses The method as in claim 20, wherein at least 50% of the individual ring elements have different geometries (Firsov Fig 24, Fig 3, rings elements 16/32/22 make up each ring, for every element 16 there is an element 32, there is a single element 22 and there are two elements 32 for each element 22, thus over 50% of elements that are not element 16 and thus have a different geometry with respect to element 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 22, Thompson ‘940/Firsov/Karasashin discloses The method as in claim 19, wherein elastically joining the inferior terminal ring structure (Firsov Annotated Fig 2, inferior ring), the superior terminal ring structure (Firsov Annotated Fig 2, superior ring), and the at least one intermediate ring structure (Firsov Annotated Fig 2, intermediate rings) -17-along a vertical axis comprises placing at least one elastic member between each vertically adjacent pair of ring structures (Firsov Fig 2, elastic member 35 shown to be placed in a position to connect and span each ring structure, thus has been placed between each adjacent ring pair).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]).
With respect to claim 23, Thompson ‘940/Firsov/Karasashin discloses The method as in claim 22, wherein each elastic member (Firsov Fig 2, elastic member 35) is secured and adjustably fixated at an inferior end to an inferiorly adjacent ring structure and at a superior end to a superiorly adjacent ring structure (Firsov Annotated Fig 2, [0041], elastic member 35 with an inferior end connected/secured at an inferior ring, elastic member 35 with a superior end connected/secured at an superior ring, elastic member 35 secured via adjustable clamps 36, adjustment at the clamps 36 at the inferior ring would cause an adjusted relationship at the superior ring and each intermediate ring thus the elastic member is adjustably secured to all rings).  

Claims 5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson ‘940/Firsov/Karasashin as applied to claims 1 and 19 above, and further in view of Coligado.
With respect to claim 5, Thompson ‘940/Firsov/Karasashin discloses The system of claim 1.
Thompson ‘940/Firsov/Karasashin is silent on wherein the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners.
Coligado teaches an analogues multi-link torso band 15 with mating/contacting surfaces which pivot and slide relative to each other (Fig 2, surfaces 44/22/32), the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners (Fig 2, screws 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin system of Thompson ‘940/Firsov/Karasashin to have threads as taught by Coligado in order to be a secure and easily adjusted system (Coligado col 2 ln 15-25).
With respect to claim 31, Thompson ‘940/Firsov/Karasashin discloses The method as in claim 19.
Thompson ‘940/Firsov/Karasashin is silent on wherein the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners.
Coligado teaches an analogues multi-link torso band 15 with mating/contacting surfaces which pivot and slide relative to each other (Fig 2, surfaces 44/22/32), the at least some mating surfaces on the circumferentially adjacent ring elements are connected by threaded fasteners (Fig 2, screws 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin system of Thompson ‘940/Firsov/Karasashin to have threads as taught by Coligado in order to be a secure and easily adjusted system (Coligado col 2 ln 15-25).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson ‘940 in view of Firsov.
With respect to claim 14, Thompson ‘940 discloses A system for externally applying corrective force to a torso of a patient (claim 1, A system for externally applying corrective force to a vertebral column of a patient comprising) comprising: a plurality of ring structures that are each configured to conform to a circumference of the torso of the patient and are each positioned in a spaced, substantially coaxial configuration about a vertical axis (claim 1, plurality of separate ring segments that are each adapted to conform to the circumference of the torso of a patient and are positioned in a spaced, substantially coaxial configuration about a vertical axis), wherein said plurality of ring structures includes at an inferior terminal ring structure, a superior terminal ring structure, and at least one intermediate ring structure disposed between the inferior and superior terminal ring structures (claim 1, said plurality of ring segments including at least an inferior terminal ring segment, a superior terminal ring segment, and at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment) and at least one elastic member disposed between each vertically adjacent pair of ring structures, wherein each elastic member is secured and adjustably fixated at an inferior end to a ring structure located on an inferior side thereof and at a superior end to a ring structure located on a superior side thereof to the inferior ring unit and at a superior end to the superior ring (claim 1, at least one elastic member extending from each dorsal drive unit on a ring segment to the dorsal receiver on an immediately adjacent ring segment). 
Thompson ‘940 is silent on and wherein the superior ring structure is configured to span an upper region of the patient's back and to extend downward to span the patient's torso below the patient's arms; and wherein at least some of said ring structures comprise a plurality of ring elements linked together so that said ring structure conforms to the circumference of the torso of the patient and wherein at least some ring elements are configured to rigidly attach to an adjacent ring element to form a rigid assembly.  
Firsov teaches an analogous multiple banded 14/14’ back orthosis (Fig 1, Fig 2, whole system shown, [0001] support forces to the torso/spinal column detailed), wherein the superior ring structure is configured to span an upper region of the patient's back (Annotated Fig 2, Fig 1, [0038], superior ring structure detailed to surround the user, the superior ring would be capable of placement on the upper back of the user and held in place by shoulder straps 10/10’) and to extend downward to span the patient's torso below the patient's arms (Annotated Fig 2, Fig 1, the superior ring would be capable of placement on the upper back below the arms of the user and held in place by shoulder straps 10/10’- device structure shown in Fig 1 would require this placement to function-  as the superior ring is comprised of links 16/22/18/32/17, members 16 and 22 of which each have a width that extends vertically as is placed on the torso, the superior ring has a width which extends downward to span a portion of the users torso); and wherein at least some of said ring structures comprise a plurality of ring elements linked together so that said ring structure conforms to the circumference of the torso of the patient (Fig 3, Fig 2, Fig 1, [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso; each ring structure being made up of ring elements 16, 86, 22, 18, 32, and 17) and wherein at least some ring elements are configured to rigidly attach to an adjacent ring element to form a rigid assembly ([0051], [0052], ring elements 16/86 are attached together via bolt 90 and guide rods 86, while the elements 16/86 can be made to apply a spring pressure to the plate 86, the elements 86 and 16 can be locked together thus creating a rigid assembly between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 15, Thompson ‘940/Firsov discloses The system of claim 14, wherein the superior ring structure is further configured to span an anterior region of the patient's torso above the patient's arms (Firsov Annotated Fig 2, [0037] superior ring structure interpreted to include the shoulder straps 10/10’ which extend about the arms).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links and a shoulder attachment as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) while the shoulder members prevent undue pressure on the user (Firsov [0055]).
With respect to claim 16, Thompson ‘940/Firsov discloses The system of claim 15, wherein the superior ring structure has a posterior region (Firsov Fig 3, each ring 14/14’, including the superior ring, has a posterior region 22), a pair of lateral regions (Firsov Fig 3, each ring 14/14’, including the superior ring, has a lateral region comprised of links 16 on either side of posterior portion 22), and an anterior region (Firsov Fig 3, each ring 14/14’, including the superior ring, has an anterior region at 18/19), wherein each of said posterior, lateral, and anterior regions is aligned generally horizontally relative to the vertical axis (Firsov Fig 1, Fig 1, Fig 3, anterior 19/18, posterior 22, and lateral 16 regions shown generally horizontal) and said regions are interconnected by vertical regions (Firsov Fig 2, said regions are interconnected to adjacent rings sections via vertical regions comprised of the coupling member 26/28/24/35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 17, Thompson ‘940/Firsov discloses The system of claim 16, wherein at least some of said ring structures comprise a plurality of elements linked together (Firsov Fig 2, Fig 4, all of the rings 14/14’ are shown comprised of a plurality of linking elements 16 and 22) so that said ring structure conforms to a circumference of a torso of the patient (Firsov [0038] ring structures 14/14’ detailed to surround and adjust to- thus conform to a circumference of- the torso).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to be customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).
With respect to claim 18, Thompson ‘940/Firsov discloses The system of claim 17, wherein said plurality of elements linked together (Firsov Fig 3, linking elements 16/22/18/32/17) comprise both horizontal elements and vertical elements (Firsov Fig 26, linking elements 16 shown to comprise members 16 which extend horizontally and link 32 which extend vertically).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring structures and the elastic connection of Thompson ‘940 claim 1 to be comprised of individual links and adjustable elastic connection as taught by Firsov which would allow the device as a whole and the belts to b customizable while offering ample support (Firsov [0007]) and the adjustments allow for proper elastic clamping to reach the desired restorative elastic force (Firsov [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786